DETAILED ACTION
This Office Action is in response to the amendment filed on 10/28/2022.
Claims 1-4, 6-11, 13-18, 20-22 are pending claims; Claims 1, 9 and 15 are independent claims. This action is made final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The amendment corrects the previous objections; therefore, the previous objections are withdrawn.  However, claims 9-14 are still objected for different reasons as set forth below:
Claims 9-14 are objected to because of the following informalities:  claim 9 recites the limitation “the individual message” in lines 7-10, 14-16 of the claim which should be “the original message”.  The dependent claims are objected as incorporating the deficiencies of the claim 9 upon which they depend. Appropriate correction is required

Claim Rejections - 35 USC § 112
The amendment corrects the previous rejections; therefore, they are withdrawn.

Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-7, 9-10, 13-16, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2012/0317499 A1; hereinafter as Shen) in view of Liu (US 2021/0152506 A1; hereinafter as Liu).

As to claims 1 and 15, Shen teaches:

(claim 1) A method for managing message threads of a system (see ¶ 0040), the method comprising: 
(claim 15) A computing device for managing message threads, comprising: 
one or more processing units; and a computer-readable storage medium having encoded thereon computer-executable instructions to cause the one or more processing units to implement the method steps (see ¶ 0192):
causing a display of a user interface comprising an original thread comprising a plurality of messages, wherein the original thread comprises an original message of the plurality of messages, wherein the original message text content (see Figs. 3-4, 11 and ¶ 0083-0084; message display interface including message flow/thread as illustrated in the figures); 
causing the system to analyze text content of the original message to identify a first topic and a second topic within the text content of [the original message of] the plurality of messages, [wherein a first text portion of the original message is associated with the first topic and a second text portion of the original message is associated with the second topic] (see ¶ 0106; a name for a new thread can be proposed by the system after the system analyzes the sematic meaning of all posted messages in the new window and detect its theme, and use the theme as the name.  ¶ 0113-0118; User can set up condition(s) for existing or incoming messages, so every message that fits that condition(s) will be automatically redirected to the new windows. ¶ 0153-0158; Questions and Answers in the Q & A base can be clustered into clusters based on their semantic meanings. Clustering can be based on similar questions alone, similar answers alone, or similar questions and answers together); and 
[responsive to the identification of the first topic and the second topic within the text content of the original message] causing the user interface to split the original thread [and the original message] by displaying a first message positioned in a first new thread and a second message positioned in a second new thread, wherein the first message of the first new thread is associated with the first topic, and wherein the second message of the second new thread is associated with the second topic (see Fig. 11, 13 and ¶ 0092; FIG. 11 illustrates the feature of splitting one single message flow in 100 into two or more threads 140 and 150 in the invented IM system.  ¶ 0106; such name can be proposed by the system after the system analyzes the semantic meaning of all posted messages in this window and detect its theme, and use the theme as the name.  ¶ 0112-0118; auto splitting using conditions including keywords in the messages (i.e., ‘travel’)).  
Shen might not disclose: identify a first topic and a second topic within the text content of the original message of the plurality of messages, wherein a first text portion of the original message is associated with the first topic and a second text portion of the original message is associated with the second topic; 
 the splitting operation is responsive to the identification of the first topic and the second topic within the text content of the original message and causing the user interface to split the original thread and the original message by displaying a first message positioned in a first new thread and a second message positioned in a second new thread, wherein the first message of the first new thread comprises the first text portion of the original message  that is associated with the first topic, and wherein the second message of the second new thread comprises the second text portion of the original message that is associated with the second topic.
However, Liu is relied upon for teaching this deficiency.  
Specifically, Liu discloses a method for causing the system to analyze text content of the original message to identify a first topic and a second topic within the text content of the original message of the plurality of messages, wherein a first text portion of the original message is associated with the first topic and a second text portion of the original message is associated with the second topic (topic see Fig. 1B-1C and ¶ 0023-0033; controller 110 analyzes messages to identify topics of messages 152; controller 110 may utilize NLP techniques to identify three topics of conversation 150, those three topics being Eweek, volunteer raking, and the picture of user D.  ¶ 0029 discloses controller 110 may identify that some messages 152 relate to multiple topics. For example, controller 110 may identify that the subject matter of message 152J relates to both the Eweek topic and the volunteer raking topic. Controller 110 may identify this by analyzing the subject matter of message 152J using NLP techniques (e.g., being as message 152J discusses both rak[ing] and Eweek) and/or by a selection/annotation of user G);
responsive to the identification of the first topic and the second topic within the text content of the original message, causing the user interface to split the original thread and the original message by displaying a first message positioned in a first new thread and a second message positioned in a second new thread, wherein the first message of the first new thread comprises the first text portion of the original message  that is associated with the first topic, and wherein the second message of the second new thread comprises the second text portion of the original message that is associated with the second topic (See Fig. 4 and ¶ 0031-0032, 0050-0054; once controller 110 identifies topics of messages 152, controller 110 may display related messages 152 of conversation 150 immediately adjacent each other within a GUI window 160 as depicted in Fig. 1C.  ¶ 0033; message 152J relates to both the raking topic and the Eweek topic. As such, when displaying message 152J adjacent the Eweek topic, controller 110 indicates the portion of message 152J that relates to Eweek normally, while striking out the portion of message 152J that relates to raking. Other manners of indicating a single portion of a message (e.g., highlighting, bolding, underlining, italicizing, only including one portion) are also contemplated herein; See ¶ 0035; As depicted in FIG. 1C, identifying annotations 164 may be different for different topics. For example, as depicted, messages 152A, 152B, 152E, 152F, 152J that are related to the Eweek topic are associated with triangular identifying annotations 164A, 164B, while messages 152C, 152D, 152H, 152J that are related to the raking topic are associated with square identifying annotations 164C, 164D, and messages 152H, 152I, 152K associated with the picture topic are associated with circular identifying annotations 164E, 164F.  ¶ 0032; As depicted in FIG. 1C, controller 110 may display related messages 152 adjacent each other via pop-up windows 162A, 162B (collectively, “pop-up windows 162). In other examples, controller 110 may display related messages 152 adjacent each other via other means (e.g., such as by rearranging messages 152 within conversation 150) that are consistent with this disclosure. Controller 110 may display related messages 152 adjacent each other in response to an affirmative command or prompt from one or more users. For example, user A may later be unsure as to which users would like to join the Eweek activity, such that user A asks controller 110 to display messages (152B, 152E, 152F, 152J) that relate to the Eweek topic, in response to which controller 110 causes a display to present pop-up window 162A or the like {~even though the strikeout portion of the message 152J is not shown in another popup window 162, Fig. 1C and ¶ 0032 suggest that the user can prompt for the popup window related to the raking topic to display, which would show the second portion of the message 152J).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Shen and the teaching of Liu together to provide a method for managing messages as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both are directed to managing conversation message and splitting/separating messages according to the topics, and the advantages described in Liu that makes it easier to differentiate between the topics within a conversation thread; thus, it is easier for a user to filter out irrelevant topics from a group thread, and/or to get a clear order of events of replies (Liu: see ¶ 0015).  

As to claim 9, Shen teaches:

A method for managing message threads of a communication system (see ¶ 0040), the method comprising: 
causing a display of a user interface comprising an original thread comprising a plurality of messages, wherein the original thread comprises an original message of the plurality of messages, wherein the original message comprises text content (see Figs. 3-4, 11 and ¶ 0083-0084; message display interface including message flow/thread as illustrated in the figures); 
receiving input gestures from an input device, wherein individual input gestures associate a first portion of the individual message with a first topic and associate a second portion of the individual message with a second topic (see Fig. 11 and ¶ 0092-0096; splitting one single message flow in 100 into two or more threads 140 and 150 in the invented IM system; message display and input zones are split in two or more to accommodate two or more threads. Users can drag and drop posted message objects, either one by one or as a highlighted group, from the old display zone 100 into either new zone 140 or 150 depending on the relevancy of the message contents, and new message input zone1 240 and message input zone2 250 are also created by the system for users to input new messages for different threads, and newly input message, such as 146, 152, and 153, from each input zone shall go directly to the corresponding display zone, and be placed in the user-intended place within each thread); and 
responsive to the input gestures associating the first portion of the individual message with the first topic and associating the second portion of the individual message with the second topic, causing an update to the user interface to replace the original thread with a first child thread and a second child thread, wherein the update to the user interface comprises a first message that is positioned in the first child thread and a second message that is positioned in the second child thread, the first message in the first child thread comprises the first portion of the individual message, and the second message in the second child thread comprises the second portion of the individual message (see Fig. 11 and ¶¶ 0092-0099; message display and input zones are split in two or more to accommodate two or more threads. User can continue to form more new windows this way. New windows can be formed from the old `mother` window, or from an existing new window. Once created, all new windows have the equal status; The dragged message disappears from window A and only appears in window B).  
Alternatively, Liu is relied upon for teaching the limitations: causing an update to the user interface to replace the original thread with a first child thread and a second child thread, wherein the update to the user interface comprises a first message that is positioned in the first child thread and a second message that is positioned in the second child thread, the first message in the first child thread comprises the first portion of the individual message, and the second message in the second child thread comprises the second portion of the individual message (See Fig. 4 and ¶ 0031-0032, 0050-0054; once controller 110 identifies topics of messages 152, controller 110 may display related messages 152 of conversation 150 immediately adjacent each other within a GUI window 160 as depicted in Fig. 1C.  ¶ 0033; message 152J relates to both the raking topic and the Eweek topic. As such, when displaying message 152J adjacent the Eweek topic, controller 110 indicates the portion of message 152J that relates to Eweek normally, while striking out the portion of message 152J that relates to raking. Other manners of indicating a single portion of a message (e.g., highlighting, bolding, underlining, italicizing, only including one portion) are also contemplated herein; See ¶ 0035; As depicted in FIG. 1C, identifying annotations 164 may be different for different topics. For example, as depicted, messages 152A, 152B, 152E, 152F, 152J that are related to the Eweek topic are associated with triangular identifying annotations 164A, 164B, while messages 152C, 152D, 152H, 152J that are related to the raking topic are associated with square identifying annotations 164C, 164D, and messages 152H, 152I, 152K associated with the picture topic are associated with circular identifying annotations 164E, 164F.  ¶ 0032; As depicted in FIG. 1C, controller 110 may display related messages 152 adjacent each other via pop-up windows 162A, 162B (collectively, “pop-up windows 162). In other examples, controller 110 may display related messages 152 adjacent each other via other means (e.g., such as by rearranging messages 152 within conversation 150) that are consistent with this disclosure. Controller 110 may display related messages 152 adjacent each other in response to an affirmative command or prompt from one or more users. For example, user A may later be unsure as to which users would like to join the Eweek activity, such that user A asks controller 110 to display messages (152B, 152E, 152F, 152J) that relate to the Eweek topic, in response to which controller 110 causes a display to present pop-up window 162A or the like {~even though the strikeout portion of the message 152J is not shown in another popup window 162, Fig. 1C and ¶ 0032 suggest that the user can prompt for the popup window related to the raking topic to display, which would show the second portion of the message 152J).  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Shen and the teaching of Liu together to provide a method for managing messages as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both are directed to managing conversation message and splitting/separating messages according to the topics, and the advantages described in Liu that makes it easier to differentiate between the topics within a conversation thread; thus, it is easier for a user to filter out irrelevant topics from a group thread, and/or to get a clear order of events of replies (Liu: see ¶ 0015).  

As to claims 2 and 16, the rejection of claim 1(15) is incorporated.  Shen and Liu further teach: wherein the user interface comprises a graphical element configured to invoke the analysis of the text content of the plurality of messages, wherein the method further comprises receiving a user input at the graphical element to cause analysis of the text content of the plurality of messages (Shen: see Fig. 11 and ¶ 0092-0096; splitting one single message flow in 100 into two or more threads 140 and 150 in the invented IM system; ¶ 0093; user can activate a button to open a new window that contains a new display zone and an input zone. Alternatively, the button can be exemplified as a small bucket sitting at a corner of the screen. When user drag and drop a posted message or a selected group of messages onto this bucket, it will pop up and display a new window. Yet another embodiment is that user can simple drag and drop a posted message or a selected group of messages outside the old window, then a new window will be formed to contain the dropped messages).

As to claim 4, the rejection of claim 1 is incorporated.  Shen and Liu further teach: 
wherein the analysis of the text content includes an identification of a first set of keywords that meet one or more criteria for an association with the first topic, and an identification of a second set of keywords that meet the one or more criteria for an association with the second topic.  (Shen: see Figs. 10-11 and ¶ 0113-0118; ‘keywords” in the messages such as “Travel”, “Greeting”).

As to claims 6, 13, and 20, the rejection of claim 1 (9, 15) is incorporated.  Shen and Liu further teach: wherein the method further comprises: selecting the original message as an anchoring message from the plurality of messages of the original thread, wherein the selection of the original message is based on at least one of a position of the original message in the original thread relative to other messages in the original thread, a text format of content in the original message, a timestamp of the original message, an existence of a predetermined word in the original message, a state of composition of the original message, wherein the analysis of the text content of the original message is limited to the anchoring message (Shen: see ¶¶ 0113-0118; user can set up conditions for existing or incoming messages, so every message that fits that conditions will be automatically redirected to the new windows, one such condition can be designated keywords in the messages.  For example, all messages contain the word ‘travel’ will be redirected into a new window with the proposed name ‘travel’.  Liu: see ¶ 0024; controller 110 may match messages to a topic via a timestamp associated with messages; ¶ 0046; keywords, word structures, location of semantic features in headings, title…).  Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Shen and the teaching of Liu together to provide a method for managing messages as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both are directed to managing conversation message and splitting/separating messages according to the topics, and the advantages described in Liu that makes it easier to differentiate between the topics within a conversation thread; thus, it is easier for a user to filter out irrelevant topics from a group thread, and/or to get a clear order of events of replies (Liu: see ¶ 0015).  

As to claims 7 and 14, the rejection of claim 1(9) is incorporated.  Shen and Liu further teach: wherein the method further comprises: sending a split request to a remote computing device, the request identifying the first topic and the second topic, wherein the split request causes the remote computing device to deny the split request based on one or more factors (Shen: see ¶ 0058-0064, 0073, 0089, 0092; during or after a normal IM conversation, any one party in the conversation can operate on these objects with designated methods allowed by the system, and he/she can choose to share his/her results of operations to any other participants of the original conversation and/or newly added participants.  ¶ 0064; If user A chooses to share his/her results of operations to other parties, and any party also opt in to view these results, these new windows and/or their contents are also become visible to any other parties of the conversation who opt in to share the view of user A); 
receiving a new message from the remote computing device after the remote computing device denied the split request (Shen: see ¶ 0113; incoming messages); and 
analyzing content of the new message to determine if the new message is associated with the first topic, and in response to determining that the new message is associated with the first topic, displaying the new message within the first new thread displayed in the user interface (Shen: see ¶¶ 0113-0118; user can set up conditions for existing or incoming messages, so every message that fits that conditions will be automatically redirected to the new windows, one such condition can be designated keywords in the messages.  For example, all messages contain the word ‘travel’ will be redirected into a new window with the proposed name ‘travel’).  

As to claim 10, the rejection of claim 9 is incorporated.  Shen and Liu further teach:
wherein the input gestures identify the individual message as a selected message from the plurality of messages, wherein the selected message is analyzed for the identification of the first portion associated with the first topic and the identification of the second portion associated with the second topic, wherein conservation of computing resources is achieved by limiting the analysis to the selected message and not analyzing other messages of the original thread (Liu: see Fig. 1C and ¶¶ 0029-0030; controller 110 may identify that some messages relate to multiple topics; i.e., controller 110 may identify that the subject matter of messages 152J relates to both the Eweek topic and the volunteer raking topic; Controller 110 may identify this by analyzing the subject matter of message 152J using NLP techniques (e.g., being as message 152J discusses both rak[ing] and Eweek) and/or by a selection/annotation of user G.  first controller 110 may use NLP techniques to identify that message 152K included laughter, which was only an appropriate response to the “picture” topic, such that message 152K relates to this topic. Beyond this, controller 110 may identify that the content of the rest of message 152K (“because of that pic you can go”) does not correlate to the “picture” topic. In response to this determination, controller 110 may analyze traits of user D, and identify that user D is a shift manager of user G, such that message 152K was user D responding to a previous portion of message 152J from user G that related to raking, such that message 152K also relates to topic “raking.” In this way, controller 110 may execute multi-element correlation analysis for one or more messages 152 to identify which messages 152 relate to which topics).  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Shen and the teaching of Liu together to provide a method for managing messages as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both are directed to managing conversation message and splitting/separating messages according to the topics, and the advantages described in Liu that makes it easier to differentiate between the topics within a conversation thread; thus, it is easier for a user to filter out irrelevant topics from a group thread, and/or to get a clear order of events of replies (Liu: see ¶ 0015).
As to claim 21, the rejection of claim 1 is incorporated.  Shen and Liu further teach: 
wherein the first message positioned in the first new thread comprises the first text portion of the original message, and wherein the first message does not contain the second text portion of the original message, wherein the second message positioned in the second new thread comprises the second text portion of the original message, and wherein the second message does not contain the first text portion of the original message (See Fig. 4 and ¶ 0031-0032, 0050-0054; once controller 110 identifies topics of messages 152, controller 110 may display related messages 152 of conversation 150 immediately adjacent each other within a GUI window 160 as depicted in Fig. 1C.  ¶ 0033; message 152J relates to both the raking topic and the Eweek topic. As such, when displaying message 152J adjacent the Eweek topic, controller 110 indicates the portion of message 152J that relates to Eweek normally, while striking out the portion of message 152J that relates to raking. Other manners of indicating a single portion of a message (e.g., highlighting, bolding, underlining, italicizing, only including one portion) are also contemplated herein; See ¶ 0035; As depicted in FIG. 1C, identifying annotations 164 may be different for different topics. For example, as depicted, messages 152A, 152B, 152E, 152F, 152J that are related to the Eweek topic are associated with triangular identifying annotations 164A, 164B, while messages 152C, 152D, 152H, 152J that are related to the raking topic are associated with square identifying annotations 164C, 164D, and messages 152H, 152I, 152K associated with the picture topic are associated with circular identifying annotations 164E, 164F.  ¶ 0032; As depicted in FIG. 1C, controller 110 may display related messages 152 adjacent each other via pop-up windows 162A, 162B (collectively, “pop-up windows 162). In other examples, controller 110 may display related messages 152 adjacent each other via other means (e.g., such as by rearranging messages 152 within conversation 150) that are consistent with this disclosure. Controller 110 may display related messages 152 adjacent each other in response to an affirmative command or prompt from one or more users. For example, user A may later be unsure as to which users would like to join the Eweek activity, such that user A asks controller 110 to display messages (152B, 152E, 152F, 152J) that relate to the Eweek topic, in response to which controller 110 causes a display to present pop-up window 162A or the like {~even though the strikeout portion of the message 152J is not shown in another popup window 162, Fig. 1C and ¶ 0032 suggest that the user can prompt for the popup window related to the raking topic to display, which would show the second portion of the message 152J).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Shen and the teaching of Liu together to provide a method for managing messages as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both are directed to managing conversation message and splitting/separating messages according to the topics, and the advantages described in Liu that makes it easier to differentiate between the topics within a conversation thread; thus, it is easier for a user to filter out irrelevant topics from a group thread, and/or to get a clear order of events of replies (Liu: see ¶ 0015).  

As to claim 22, the rejection of claim 1 is incorporated.  Shen and Liu further teach: 
wherein a first input text field is displayed in association with the display of the first new thread, wherein input text received at the first input text field is communicated to the first new thread as a reply to the first message of the first new thread, wherein a second input text field is displayed in association with the display of the second new thread, wherein other input text received at the second input text field is communicated to the second new thread as a reply to the second message of the second new thread (Shen: see Fig. 11 and ¶ 0092; the feature of splitting one single message flow in 100 into two or more threads 140 and 150 in the invented IM system. With this feature, message display and input zones are split in two or more to accommodate two or more threads; and new message input zone1 240 and message input zone2 250 are also created by the system for users to input new messages for different threads, and newly input message, such as 146, 152, and 153, from each input zone shall go directly to the corresponding display zone, and be placed in the user-intended place within each thread).

Claims 3, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Liu further in view of Chen et al. (US 20050262199 A1; hereinafter Chen).

As to claims 3 and 17, the rejection of claim 1(15) is incorporated.  Shen and Liu further teach: wherein the first new thread comprises a first display of messages that are each related to the first topic, wherein the second new thread comprises a second display of messages that are each related to the second topic (Shen: see Fig. 11 and ¶¶ 0092-0099; message display and input zones are split in two or more to accommodate two or more threads. User can continue to form more new windows this way. New windows can be formed from the old `mother` window, or from an existing new window. Once created, all new windows have the equal status; The dragged message disappears from window A and only appears in window B).  
Shen further discloses wherein the first display of messages is arranged in a first alignment graphically indicating an association with the first topic; and wherein the second display of messages is arranged in a second alignment graphically indicating an association with the second topic (see Figs. 10-11; messages in the ‘Greeting’ topic are aligned in the window 131 while message in the ‘Document’ topic are aligned in the window 132).  
Alternatively, Chen is relied upon for teaching the limitations: wherein the first display of messages is arranged in a first alignment graphically indicating an association with the first topic; and wherein the second display of messages is arranged in a second alignment graphically indicating an association with the second topic (see Fig. 9A-9E and ¶ 0019-0020, 0040). 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Shen/Liu and the teaching of Chen together to provide a method for managing messages as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both are directed to managing conversation message and splitting/separating messages according to the topics, and the advantages described in Chen that makes it easier to differentiate between the topics within a conversation thread (Chen: see ¶ 0007).  In addition, 
it would have been obvious to one of ordinary skill in the art, having the teachings of Shen/Liu and Chen before her/him before the effective filing date of the claimed invention, to display the different topics in different alignments as a matter of design choice.  One of ordinary skill in the art would have recognized that the result of the implementation were predictable because having the messages in the first topic displayed in one alignment versus the messages in the second topic displayed in a different alignment does no change in the respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395). 

As to claims 11 and 18, the rejection of claim 9 (15) is incorporated.  Shen and Liu further teach: wherein analyzing the text content causes the identification of at least two topics, wherein the first child thread comprises a first display of messages that are each related to the first topic, wherein the second child thread comprises a second display of messages that are each related to the second topic.  (Shen: see ¶ 0106; a name for a new thread can be proposed by the system after the system analyzes the sematic meaning of all posted messages in the new window and detect its theme, and use the theme as the name.  ¶ 0113-0118; User can set up condition(s) for existing or incoming messages, so every message that fits that condition(s) will be automatically redirected to the new windows. ¶ 0153-0158; Questions and Answers in the Q & A base can be clustered into clusters based on their semantic meanings. Clustering can be based on similar questions alone, similar answers alone, or similar questions and answers together.  Figs. 10-11; messages in the ‘Greeting’ topic are aligned in the window 131 while message in the ‘Document’ topic are aligned in the window 132).
Shen further discloses wherein the first display of messages is arranged in a first alignment graphically indicating an association with the first topic; and wherein the second display of messages is arranged in a second alignment graphically indicating an association with the second topic (see Figs. 10-11; messages in the ‘Greeting’ topic are aligned in the window 131 while message in the ‘Document’ topic are aligned in the window 132).  
Alternatively, Chen is relied upon for teaching the limitations: wherein the first display of messages is arranged in a first alignment graphically indicating an association with the first topic; and wherein the second display of messages is arranged in a second alignment graphically indicating an association with the second topic (see Fig. 9A-9E and ¶ 0019-0020, 0040). 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Shen/Liu and the teaching of Chen together to provide a method for managing messages as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both are directed to managing conversation message and splitting/separating messages according to the topics, and the advantages described in Chen that makes it easier to differentiate between the topics within a conversation thread (Chen: see ¶ 0007).  In addition, 
it would have been obvious to one of ordinary skill in the art, having the teachings of Shen/Liu and Chen before her/him before the effective filing date of the claimed invention, to display the different topics in different alignments as a matter of design choice.  One of ordinary skill in the art would have recognized that the result of the implementation were predictable because having the messages in the first topic displayed in one alignment versus the messages in the second topic displayed in a different alignment does no change in the respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Liu further in view of Cormack et al. (US 2014/0279716 A1; hereinafter Cormack).

As to claim 8, the rejection of claim 1(15) is incorporated.  Shen and Liu further teach:
wherein the split of the original thread is only performed in response to determining that the first topic or the second topic have associated scores that exceed a threshold priority score (Shen: see ¶ 0113-0118; user can set up conditions for existing or incoming messages, so every message that fits that conditions will be automatically redirected to the new windows, one such condition can be designated keywords in the messages.  For example, all messages contain the word ‘travel’ will be redirected into a new window with the proposed name ‘travel’.  All incoming messages that fit the predefined conditions {~exceed a threshold priority score}, will be automatically sent to be displayed in the new windows as new thread {~split}).
Alternatively, Cormack is relied upon for teaching the concept of classification {~splitting operation} based on associated scores that exceed a threshold priority score (Cormack: see ¶¶ 0025, 0101, 0124-0126, 0136, 0164, 0166; The number of relevant documents in the document collection may be estimated by fitting calculated scores to a standard distribution and the validity of the estimate may be determined or evaluated using a sequence of user coding decisions. If the validity of the estimate is confirmed, a stopping criterion may be satisfied. It is possible to determine whether a stopping criterion is met by calculating one or more provisional thresholds for classification and comparing classification results with user coding decisions for a control set of documents by comparing the scores calculated for the control set documents with the one or more provisional thresholds).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Shen/Liu and the teaching of Cormack together to provide a method for managing/classifying messages as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that they are directed to classifying objects into groups, and the advantages described in Cormack to reduce the effort and errors associated with manual classification or manual filtering (Cormack: see ¶ 0003).  

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicants argue that Shen and Liu do not teach “wherein the first message of the first new thread comprises the first text portion of the original message that is associated with the first topic, and wherein the second message of the second new thread comprises the second text portion of the original message that is associated with the second topic (see the Remark page 13).
In response the examiner respectfully disagrees. Liu discloses in Figure 1C and paragraph 0033 which is copied down below for clarity:
[0033] As depicted, controller 110 may be configured to indicate portions of messages 152 that are related to the selected topic, where messages 152 relate to multiple topics. For example, as discuss above message 152J relates to both the raking topic and the Eweek topic. As such, when displaying message 152J adjacent the Eweek topic, controller 110 indicates the portion of message 152J that relates to Eweek normally, while striking out the portion of message 152J that relates to raking. Other manners of indicating a single portion of a message (e.g., highlighting, bolding, underlining, italicizing, only including one portion) are also contemplated herein.
As shown in Fig. 1A-1C of Liu, the first new thread – Eweek topic - comprises the message “I’m housekeeping during Eweek so I can’t make it to that”, the other portion of the original message 152J “only including one portion”.
	Liu further discloses in ¶ 0035; messages 152A, 152B, 152E, 152F, 152J that are related to the Eweek topic are associated with triangular identifying annotations 164A, 164B, while messages 152C, 152D, 152H, 152J that are related to the raking topic are associated with square identifying annotations 164C, 164D, and messages 152H, 152I, 152K associated with the picture topic are associated with circular identifying annotations 164E, 164F. 
And in Fig. 1C and ¶ 0032; Liu discloses controller 110 may display related messages 152 adjacent each other via pop-up windows 162A, 162B (collectively, “pop-up windows 162). In other examples, controller 110 may display related messages 152 adjacent each other via other means (e.g., such as by rearranging messages 152 within conversation 150) that are consistent with this disclosure. Controller 110 may display related messages 152 adjacent each other in response to an affirmative command or prompt from one or more users. For example, user A may later be unsure as to which users would like to join the Eweek activity, such that user A asks controller 110 to display messages (152B, 152E, 152F, 152J) that relate to the Eweek topic, in response to which controller 110 causes a display to present pop-up window 162A or the like . Even though the strikeout portion of the message 152J is not shown in another popup window 162, Fig. 1C and ¶ 0032 suggest that the user can prompt for the popup window related to the raking topic to display, which would show the second portion of the message 152J.
For at least these reasons, the examiner maintains that Shen and Liu discloses the disputed features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Liu et al. (USPN 10977258 B1): discloses a method and device for providing a user interface configured to allow the user to splitting news feed entries into groups (see Col. 17, lines 30-55).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179